SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 29, 2010 Xzeres Wind Corp. (Exact name of registrant as specified in its charter) Nevada 333-91191 74-2329327 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9illman Court, Suite 3126 Wilsonville, OR (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:503-388-7350 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD Item 7.01 Regulation FD Disclosure On November 29, 2010 and November 30, 2010, Xzeres Wind Corp. made available to interested parties the attached press releases. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Description Press Release dated November 29, 2010 Press Release dated November 30, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Xzeres Wind Corp. /s/ Frank Greco Frank Greco Chief Executive Officer Date: December 1, 2010
